                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Robert Hugh Wilson,                                  Case No. 19-CV-1942 (SRN/KMM)


              Petitioner,                               MEMORANDUM OPINION
                                                           AND ORDER
v.

Warden Fikes, F.C.I. Sandstone,

              Respondent.


Robert Hugh Wilson, FCI-Sandstone, P.O. Box 1000, Sandstone, Minnesota 55072, Pro
Se.

Lisa D. Kirkpatrick, United States Attorney’s Office, 300 S 4th Street, Suite 600,
Minneapolis, Minnesota 55415, on behalf of Respondent.


SUSAN RICHARD NELSON, United States District Judge

I.     INTRODUCTION

       This matter comes before the undersigned United States District Judge upon

Petitioner Robert Hugh Wilson’s Objection [Doc. No. 5] to United States Magistrate

Judge Katherine Menendez’s Report and Recommendation (“R&R”) dated August 27,

2019 [Doc. No. 4]. Magistrate Judge Menendez recommended that Wilson’s 28 U.S.C.

§ 2241 Petition for a Writ of Habeas Corpus [Doc. No. 1] be dismissed without prejudice

for lack of jurisdiction. Magistrate Judge Menendez also recommended that Wilson’s

application to proceed in forma pauperis [Doc. No. 2] be denied in turn, given her

recommendation for dismissal of the Petition.
       For the reasons set forth herein, the Court overrules Wilson’s Objection, adopts the

R&R in its entirety, and dismisses this action without prejudice.

II.    BACKGROUND

       In May of 2015, Petitioner pleaded guilty to one count of conspiracy to distribute

methamphetamine. See R&R at 1.1 He was sentenced to 124 months in prison followed by

five years of supervised release, pursuant to 21 U.S.C. § 841(b)(1)(A). Id. A conviction

under 21 U.S.C. § 841(b)(1)(A) carries a mandatory minimum term of imprisonment of

ten years and a maximum term of imprisonment of life. The statute further states, in

pertinent part, “Notwithstanding section 3583 of Title 18, any sentence under this

subparagraph shall… impose a term of supervised release of at least 5 years in addition to

such term of imprisonment.” Id. Petitioner is currently serving his term of imprisonment

at the Federal Correctional Institution at Sandstone, Minnesota. R&R at 1.

       A.     Wilson’s Petition for a Writ of Habeas Corpus

       Wilson filed the instant Petition for a Writ of Habeas Corpus on July 23, 2019. See

Doc. No. 1. In the Petition, Wilson challenges the validity of the imposition of the term of

supervised release imposed at sentencing, citing United States v. Haymond, 139 S. Ct.

2369 (2019), arguing that his supervised release sentence should be executed immediately

to avoid “constitutional issues.” Id. Wilson argues that the Haymond decision established

a new rule of law relating to 18 U.S.C. § 3583(a) and 18 U.S.C. § 3583(e)(3), the


       1
         The facts set forth in the R&R have not been disputed. The Court will therefore make
reference only to the R&R, rather than the underlying record.

                                               2
statutory provisions governing the imposition and revocation of supervised release,

respectively. Id. at 2. He understood the Supreme Court’s interpretation of these statutory

provisions to require that supervised release and re-imprisonment following revocation be

imposed as part of the maximum imprisonment authorized by statute for the initial

conviction. Id.

       B.     The Report and Recommendation

       In accordance with 28 U.S.C. § 636 and the local rules of this Court, Wilson’s

Petition was referred to a magistrate judge for a report and recommendation. See 28

U.S.C. § 636; D. Minn. LR 72.1. Magistrate Judge Menendez reviewed the Petition and

recommended that it be denied without prejudice for lack of jurisdiction. R&R at 6.

       Magistrate Judge Menendez found the Petition to be premature because

Mr. Wilson’s supervised release has not been revoked and may never be revoked.

Magistrate Judge Menendez correctly noted that the federal habeas statute requires that a

person be “in custody in violation of the Constitution or laws or treaties of the United

States” in order for the United States district courts to have jurisdiction to entertain a

petition for a writ of habeas corpus on their behalf. R&R at 4; 28 U.S.C. § 2241(c)(3).

Although circumstances may exist in which an individual may challenge future custody

that is likely to occur, see Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484, 488-89 (1973), the magistrate judge clarified that “ ‘the entirely speculative

possibility of a future charge for a future violation’ is insufficient to satisfy the federal

habeas statute’s ‘in custody’ requirement.” R&R at 5 (quoting Vega v. Schneiderman, 861

                                                3
F.3d 72, 75 (2d Cir. 2017).

       Wilson timely filed objections to the R&R, triggering this de novo review.

III.   DISCUSSION

       A.     Standard of Review

       This Court shall review de novo any portion of the magistrate judge’s report and

recommendation to which an objection is made. 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b). This Court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       B.     Petitioner’s Objection

       After receiving Magistrate Judge Menendez’s R&R, Wilson sought to clarify his

position via his Objection. He asserts that he is not questioning the validity of a potential

future revocation under Haymond. Obj. at 1. He submits instead that he is challenging the

imposition of his current term of supervised release under the Supreme Court’s reasoning

in Haymond. Id. Wilson contends that the reasoning in Haymond contradicts Johnson v.

United States, 529 U.S. 694 (2000). Id. He argues that the “District Court must (execute)

my supervise [sic] release term to reduce my imposed 125 months’ imprisonment by the

number of years of supervise [sic] release so I may be released early to start serving my

supervise [sic] release . . .” to avoid Fifth and Sixth Amendment issues.




                                              4
       Wilson misunderstands the Haymond decision and incorrectly argues that it is

inconsistent with the Supreme Court’s Johnson decision. Nothing in those cases requires

this Court to reduce Wilson’s sentence of incarceration by the number of months imposed

on supervised release. Magistrate Judge Menendez is correct to find that Wilson’s

Petition is premature. Although Wilson insists that his position does not rest upon

potential revocation of his supervised release, his argument suggests otherwise. Wilson

asserts that “a supervise[d] release revocation proceeding can only avoid the Fifth and

Sixth Amendment requirements if the supervise[d] release imposed was (executed) as part

of the 12[4] months imposed on petitioner[,] reducing petitioner[‘s] actual years he will

serve in prison [by] the remaining years on supervise[d] release.” Id. at 5.

       Magistrate Judge Menendez correctly noted that, pursuant to the federal habeas

statute, a United States district court has jurisdiction to entertain petitions for a writ of

habeas corpus only from individuals who are “in custody for violation of the Constitution

or laws or treaties of the United States.” R&R at 4; 28 U.S.C. § 2241(c)(3). The “entirely

speculative possibility” of a future violation resulting in a future charge does not satisfy

the federal habeas statute’s “in custody” requirement. Magistrate Judge Menendez is

correct to find that there is no reason now to believe that Wilson in the future will be in

custody as a result of a revocation of his supervised release. Thus, Wilson’s Petition is

premature.




                                                5
IV.   CONCLUSION

      Based on the foregoing, and all of the files, records and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.     Petitioner’s Objection to the Magistrate Judge’s August 27, 2019 Report
             and Recommendation [Doc. No. 5] is OVERRULED;


      2.     The Court ADOPTS the Magistrate Judge’s Report and Recommendation
             [Doc. No. 4] in its entirety;


      3.     This action is DISMISSED without prejudice; and


      4.     Petitioner’s application to proceed in forma pauperis [Doc. No. 2] is
             DENIED.


LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 26, 2019
                                                        s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                            6
